         Case 1:21-cv-01197-VM Document 9 Filed 04/01/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
JUAN CRUZ,                            :                                4/1/2021
                                      :
                      Plaintiff,      :
                                      :          ORDER
     - against -                      :
                                      :
NATIONAL RAILROAD PASSENGER CORP.,    :     21 Civ. 1197 (VM)
                                      :
                      Defendant.      :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

The parties are directed to submit a joint letter no later than April
30, 2021 addressing the following in separate paragraphs: (1) a brief
description of the case, including the factual and legal bases for the
claim(s) and defense(s); (2) any contemplated motions; (3) the prospect
for settlement; and (4) whether the parties consent to proceed for all
purposes before the Magistrate Judge designated for this action. The
parties are also directed to submit a completed Case Management Plan.
The Case Management Plan must provide that discovery is to be completed
within four months unless otherwise permitted by the Court. A model Case
Management    Plan    is   available    on    the    Court’s    website:
https://nysd.uscourts.gov/hon-victor-marrero.

Submissions must be made in accordance with Judge Marrero’s Emergency
Individual Rules and Practices in Light of COVID-19, available at the
Court’s website. The Court will assess the need for an Initial Case
Management Conference after reviewing the submission.


Dated:      April 1, 2021
            New York, New York
